Title: To Benjamin Franklin from Josiah Quincy, Sr., 25 March 1775
From: Quincy, Josiah, Sr.
To: Franklin, Benjamin


Honoured Sir,
Braintree March 25th: 1775.
My dear Son has repeatedly acknowledged your friendly Reception and Patronage of him, since his Arrival in London: Be pleased, therefore, to accept of my gratefull Sense of your Goodness to him; with my ardent Wishes, that your united Endeavors to preserve your native Country from impending Ruin may be attended with Success.
You would hardly be perswaded to believe, did not melancholly Experience evince the Truth of it, that such a Number of infamous Wretches could be found upon the Continent, as are now group’d together in Boston under Pretence of flying thither from the Rage of popular Fury; when every Body knows, and their own Consciences cannot but dictate to them, that all they aim at, is, to recommend themselves to the first Offices of Trust and Power, in Case the Plan of subverting the present Constitution, and establishing a despotic Government in its Stead, can be successfully carried into Execution: Some of them are already gratified with lucrative Posts and Pensions, as a Reward for prostituting their venal Pens in Defence of the arbitrary and violent Measures of an abandoned A[dministratio]n; which, doubtless, stimulates the rest to exert their little Abilities to effect the Ruin of their Country; in Hopes they also may have an Opportunity to riot in the Spoils of it: May that all perfect Being, who governs the Universe, turn their Councils into Foolishness; and cause them to repent of their complicated Crimes, or to experience the fatal Consequences of their wicked Apostacy!
The News Papers will discover to you the shamefull Artifices they have been practicing to flatter the Hopes and alarm the Fears of their fellow Citizens; and thereby not only to disunite and divide, but discourage them from pursuing those Measures which the Wisdom of the Continent has devised and recommended, as most salutary and effectual for our Preservation and Security: But, happily for our dear native Country, Providence has been graciously pleased to raise up such powerfull Advocates, in Defence of our Claim to be exempted from parliamentary Legislation, by Arguments drawn from those fundamental Principles of natural and civil Law, which form the Basis of the english Consitution, as must be sufficient to inform the most ignorant, and convince the most obstinate, of the justness of our Claim; and therefore cannot be invalidated by the futile Productions of those mercenary Scriblers that have appeared in Opposition to it.
May I be permitted, upon this Occasion, without Offence, to present to your View the following Queries; as containing my Sentiments upon the present gloomy Aspect of our publick Affairs: What gave Rise to them was a number of Queries which were published in Drapers Paper of the 14th: of last November: but my Diffidence prevented mine from being published.
Is not human Happiness the End of every good Government?
Can the Happiness of a People be secure and permanent, where the Government is despotic?
Is it not, therefore, absolutely necessary that the supreme Magistrate should be restrained by Law from doing evil or becoming despotic; whilst his Power to Good should be as extensive as his Capacity?
Is not the british Constitution guarded against Despotism, by making the Minister answerable for his Sovereign’s mal Administration?
If an abandoned Ministry, by Bribery and Corruption, had procured a Law to be made whereby the Constitution was subverted, and the Sovereigns Power rendered absolute, would the People be obliged to submit to it?
Suppose a Law enacted, to render the King’s Power absolute in Part of his Dominions; would it not be repugnant to the fundamental Principles of the Constitution and therefore void?
Would not every Member of Parliament who voted for such a Law incur the Guilt of high Treason against the State?
Would not the Minister, who advised his Sovereign to give his Consent to it, be equally guilty?
Would not the People throughout his Dominions be justified were they to rise up, as one Man, and oppose the Execution of such a Law?
Is not the Kings Power in Canada, by a late Law of the british Parliament rendered as absolute, as that of an asiatic Despot?
Are not All concerned in Government there, whether in the legislative or executive Departments, appointed by the Crown; paid by the Crown and removeable at Pleasure?
If Despotism is established in Canada, why may it not by another Law be established in all the Colonies upon this Continent?
The Idea is horrible! and it is with inexpressible Anguish I proceed to ask:
If the Acts of Parliament relative to these Colonies, especially for these ten Years past, are not almost all of them calculated to subjugate the Inhabitants to a legislative Power in which they have no Share?
Can Property be secure, or the People free, who are subjected to a legislative Power in which they have no Share, and over which they have no Controul? Is not this a compleat Definition of a despotic Government?
Are not Americans equally intituled with Britons to be governed by those Laws only, to which they have given their Consent, either personally, or by Representation?
Is it not a natural Right given by God to Man with Life, and therefore as unalienable as Life it Self?
Is it not a civil Right stipulated and secured to the Subject, not only by magna Charta, but by all those Statutes, Compacts, Covenants and Agreements, by and between the Sovereign and Subject, upon which the Constitution is founded; and therefore as indefeazable as the Rights of the Crown?
Does it not, therefore, necessarily follow, that as Allegiance and Protection are reciprocal, so Legislation and Representation are inseperable?

Has not the rapid Increase of the Colonies in Numbers and Property been owing as much, at least, to the Peoples equal Share in their respective Legislatures, as to the natural Advantages of their Soil and Climate?
Had they not from the begining enjoyed this inestimable Privilege, would not this extensive Continent have remained a Desart still or been possessed by the Subjects of some other european Power?
Were they by Force or Fraud to be deprived of it, would not the Country soon become again a howling Wilderness?
Has not the Increase and Prosperity of the Colonies greatly contributed to the Wealth and Grandeur of the Nation, and the distinguished Rank she sustains among the Powers of the World?
Have the Colonies either unitedly or seperately renounced their Allegiance to their Sovereign; or by any Misconduct forfieted their Claim to his Protection, and lost those Rights and Privileges, which are granted and secured to them by their respective Charters?
If they have not, why are their repeated humble Petitions to the Throne disregarded, and the Prayer of them ungranted?
Before their Patience was worn out, by repeated Provocations, and unparalelled Injuries: Did the Colonies ever discover any want of Attachment to the Parent State?
As a dutifull Son, settled at a Distance from his Father’s House considers it as his Home: Have not the Colonies, in like manner considered England as their Home; and behaved towards the Parent State with most cordial and filial Affection?
Have they not ever rejoiced in her Prosperity sympathized with Her in Adversity, and occasionally afforded her Aid, even beyond their Abilities? and has she not been so sensible of this, as more than once to remunerate them for their extraordinary Services?
Has not the Protection of the Colonies, exaggerated as it is, been more than compensated by the Profits of an exclusive Commerce?
Is not the Claim, therefore, of the british House of Commons to give and grant the Property of their american fellow Subjects, without their Consent, repugnant to every Idea of natural Equity and Justice?
Are we Bastards, and not Children, that a Prince, who is celebrated as the best of Kings, has given his Consent to so many and such unprecedented and oppressive Acts of Parliament, as if carried into Execution must eventually render the Condition of his american Subjects no better than that of Slaves to his british Subjects?
Are they not so disgracefully humiliating, as no Society of Men would submit to, who had any Sense of Freedom: the least Spark of Virtue, or any Power of Resistance?
Is not the enforcing the Execution of them, with Fleets and Armies, as inhumane as it is unjust?
Who are answerable for all the horrid Consequences of a long and bloody civil War? They who from Motives of Avarice and Ambition attack; or They who from a Principle of Selfpreservation defend?
If the Seat of Goverment was transferred from Britain to America; and an american House of Commons were to give and grant the Property of their british fellow Subjects, without their Consent, would they not loudly as well as justly complain of such Treatment as arbitrary and oppressive?
Can They do that, justly, which upon a supposed Change of Situation and Circumstances They would with reason complain of, as in the highest Degree unjust?
Will not the Subversion of the american Constitutions of Government, and subjugating the People to an arbitrary Jurisdiction produce, sooner or later, the same Effects in every other Part of the King’s Dominions?
When the Sovereign’s Power over his american Dominions becomes absolute, will not Americans from a Spirit of just Resentment endeavor to extend it over the whole Empire?
Will not an immense american Revenue, at the Disposal of a corrupt and corrupting Administration, easily effect such a Plan of universal Despotism?
Can Britons, therefore, who have for Ages been the sucessful Defenders of civil and religious Liberty, remain any longer silent Spectators of the hostile Measures that are pursuing in America; or unconcerned about the Event of them?
If they are, may we not venture to foretel, without the Spirit of Prophecy, that it will not be much longer they will remain a FREE PEOPLE?
If you should find it as difficult to excuse me, as I find it to apologize for the Errors and Imperfections of so long a Letter, I shall be heartily sorry I have wrote it: But, if it meets with so favorable a Reception, as in Return you will please to gratifie me with your own Sentiments respecting the present Controversy between the Parent State and these Colonies, I shall not only be greatly obliged, but promise you that no Extracts from them shall be communicated to the Publick; nor to any, but such of your Friends as you shall be pleased to point out: Indeed, there is no Injunction you can lay upon me, that I would not chearfully comply with, rather than be deprived of an entertaining and instructive Epistle from You, as often as you can spare Time to bestow such an inestimable Favor upon Your most obliged and obedient Servant
Josa: Quincy

P:S: I have desired my Son communicate to you any Part of my Letter to him which he thinks worthy your Notice.
Doctor Franklin

 
Addressed: To / Doctor Franklin / in Craven Street / London / per Favr: of Fran: Dana Esqr. / Q D C
Notation: From Josiah Quincy March 25. 1775.
